  Case 3:19-cv-02815-C-BT Document 12 Filed 04/20/20                       Page 1 of 2 PageID 39



                         IN THE LINITED STATES DISTRICT COURT
                         FOR THE NORTHERN DiSTRICT OF TEXAS
                                     DALLAS DIVISION


JACQUEZ DADE,                                      )
                                                   )
                       Plaintiff,                  )
                                                    )
                                                   )
                                                   )
MICFIAEL CHII-'IY, cr a1.,                         )
                                                    )
                       Def'endants                  )   Civil Action No.    3:   l9-CV-281 5-C


                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that    Plaintifls claims     against Defendants

Michael Chitty and Ronald Herrington should be dismissed under 28 U.S.C. $$ 1915A and

l9l 5(e). The Magistrate   Judge has   fu(her advised that Plaintiff s claims against Officer Jason

Tidwelt should be dismissed pursuant to Heck v. Humphrey,        5 12   U.S. 477 (199q.1

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Ptaintifls claims against Defendants Michael Chitty and Ronald Herrington are hereby

DISMISSED pursuant to 28 U.S.C. $$ l9l5A and 1915(e). Furthermore, Plaintifls claims




        r
       Plaintiff has failed to file objections to the Magistrate Judge's Findings, Conclusions and
Recommendation and the time to do so has now expired.
  Case 3:19-cv-02815-C-BT Document 12 Filed 04/20/20                       Page 2 of 2 PageID 40



against Officer Jason Tidwell are hyeby DISMISSED pursuant to Heck v. Humphrey.

      SO ORDERED     this
                            .4
                            ,4r   day of   April. 2020.


                                                       /

                                                                      I   ta4'?*
                                                           7   "r/,                   )
                                              S         ,CU           GS
                                              S       IOR LN          STATES DIST    CT JUDGE




                                                  2
